Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 12 are currently amended.
Claim 5 is canceled.
Claims 2-4, 6-11, and 13 are previously presented.
Claims 1-4 and 6-13 are pending in current application.
Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Leeb (U.S. Publication No. 20160316617) discloses a regulating and/or a control system for an agricultural machine comprising: a distributor linkage for spreading material, which is pivotable about at least one axis of rotation extending in a direction of travel, with at least one first sensor device for determining an inclination of said distributor linkage, and a data processing device for processing sensor signals of the at least one first sensor device. Mizukura (JP2004262292A) discloses a second sensor device for determining a centrifugal force and/or a centrifugal acceleration acting upon the first sensor device when the machine is turning corners, by measuring an angular rate of the distributor linkage and/or the machine about a vertical axis, the vertical axis being normal to the at least one axis of rotation extending in the direction of travel, wherein said data processing device is configured such that an inclination measurement 
4.	None of the prior art of record, either individually or in combination, teaches or suggests: Regulating and/or control system for an agricultural machine comprising: a distributor linkage for spreading material, which is pivotable about at least one axis of rotation extending in a direction of travel, with at least one first sensor device for determining an inclination of said distributor linkage; a data processing device for processing sensor signals of the at least one first sensor device; and at least one second sensor device for determining a centrifugal force and/or a centrifugal acceleration acting upon the first sensor device when the machine is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664